United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
DEPARTMENT OF INTERIOR, FISH &
WILDLIFE SERVICE, Farmerville, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1136
Issued: December 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 27, 2012 appellant filed a timely appeal from a November 3, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. Because more than 180 days elapsed from the most recent merit decision dated
August 10, 2010 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
this case pursuant to Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 8, 2009 appellant, then a 35-year-old fish and wildlife biologist, filed a
traumatic injury claim alleging that on September 1, 2009 while operating his all terrain vehicle
(ATV) at work, he rolled off into a washout and was ejected from his ATV. He reported injuries
to his neck, upper to mid back, left shoulder and left thigh. No evidence was submitted with the
claim.
In a September 23, 2009 letter, OWCP advised appellant of the deficiencies in his claim.
It requested that additional factual and medical evidence be submitted within 30 days. This
included a report from a qualified physician which contained a well-rationalized opinion as to
how the reported work incident caused or aggravated a medical condition.
Appellant provided a statement together with diagnostic and treatment notes from Wayne
Rutledge, a family nurse practitioner.
By decision dated October 27, 2009, OWCP denied the claim on the grounds that the
medical evidence did not establish his claim.
On November 19, 2009 appellant requested a review of the written record by an OWCP
hearing representative. A partial Form CA-16 from Mr. Rutledge was provided with the
diagnostic tests. The employing establishment indicated that it had no reason to doubt the
alleged injury reported by appellant.
By decision dated March 22, 2010, OWCP’s hearing representative affirmed the denial of
appellant’s claim. The hearing representative noted that the only medical evidence submitted
was by a nurse practitioner and medical evidence must be from a physician. The reports from
the nurse practitioner did not constitute medical evidence sufficient to establish a claim under
FECA.
On April 26, 2010 appellant requested reconsideration. He stated that Dr. Keith Calhoun,
Board-certified in family practice, had reviewed and initialed the previously submitted
September 11, 2009 report from Mr. Rutledge. Appellant’s supervisor had also noted that
appellant was on official duty when the incident occurred. The September 11, 2009 report of
Mr. Rutledge, contained illegible initials along with a separate sheet instructing Dr. Calhoun to
“please sign everywhere Wayne did.”
By decision dated August 10, 2010, OWCP denied modification of the March 23, 2010
decision. It found that the second copy of the September 11, 2009 clinic notes of Mr. Rutledge
had no legible name or signature from a physician and did not constitute probative medical
evidence.
On July 6, 2011 appellant requested reconsideration. He noted that neither his supervisor
nor the employing establishment had controverted the claim. Appellant resubmitted an April 26,
2010 letter from George Chandler, a supervisor, certifying that appellant was in an official work
capacity when the incident occurred on September 1, 2009; the September 11, 2009 report and
partial Form CA-16 from Mr. Rutledge and a diagnostic test. The employing establishment
provided a completed Form CA-16 from Mr. Rutledge.
2

By decision dated November 3, 2011, OWCP denied appellant’s reconsideration request
on the grounds that his request was insufficient to warrant further review of the merits. The
evidence submitted was found cumulative in nature and previously considered.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.2 Section 10.608(b) of OWCP’s regulations
provides that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.3 The Board has found that
evidence that repeats or duplicates evidence already in the case record has no evidentiary value.4
ANALYSIS
Appellant requested reconsideration of OWCP’s August 10, 2010 decision which denied
his claim finding that the medical evidence was not sufficient to establish his claim. On
reconsideration, he noted that the employing establishment and his supervisor had not
controverted the claim, but this was not disputed or a basis for the denial of his claim. OWCP
accepted that the incident of September 1, 2009 occurred.
Appellant’s request for
reconsideration neither alleged nor demonstrated that OWCP erroneously applied or interpreted a
specific point of law. He did not advance a relevant legal argument not previously considered by
OWCP. Appellant is not entitled to a review of the merits of his claim based on the first and
second above-noted requirements under section 10.606(b)(2).
Appellant also did not submit relevant and pertinent new evidence not previously
considered. He submitted a statement from Mr. Chandler, a supervisor, certifying that the
September 1, 2009 event occurred in the performance of duty. OWCP accepted that the incident
occurred as alleged; thus, this evidence is not relevant to the issue on whether the claim was
denied. Appellant submitted a Form CA-16 and partial Form CA-16 signed by Mr. Rutledge, a
nurse, with illegible initials. The September 11, 2009 report from Mr. Rutledge also contained
illegible initials. It is well established that nurses and physician assistants are physicians as
defined under FECA. This evidence was previously reviewed by OWCP and was not sufficient
to warrant merit review.5 As the evidence submitted is duplicative of that already in the case
2

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB 141 (2007).

3

Id. at § 10.608(b); K.H., 59 ECAB 495 (2008).

4

See Daniel Deparini, 44 ECAB 657 (1993).

5

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law).

3

record, it does not constitute relevant and pertinent new evidence. Therefore, appellant has not
established a basis for reopening his case.6
The evidence submitted by appellant on reconsideration did not show that OWCP
erroneously applied or interpreted a specific point of law; advance a relevant legal argument not
previously considered or constitute relevant and pertinent new evidence not previously
considered by OWCP. As appellant did not meet any of the necessary regulatory requirements,
the Board finds that he is not entitled to further merit review.7
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
On appeal, appellant stated that the resubmitted medical documentation and Form CA-16
contained Dr. Calhoun’s signature. The Board notes that this evidence contains illegible initials.
The Board has held that a medical report may not be considered as probative medical evidence if
there is no indication that the person completing the report qualifies as a physician as defined at
5 U.S.C. § 8101(2). Reports lacking proper identification do not constitute probative medical
evidence.8 As the initials are illegible, this evidence is not probative to the underlying medical
issue. Appellant did not submit any evidence or argument in support of his reconsideration
request that warrants a reopening of his claim for merit review under 20 C.F.R. § 10.606(b)(2).
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further review of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

6

See D.K., 59 ECAB 141 (2007).

7

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration without
reopening the case for a review on the merits).
8

C.B., Docket No. 09-2027 (issued May 12, 2010).

4

ORDER
IT IS HEREBY ORDERED THAT the November 3, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 5, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

